Title: Thomas Jefferson to James T. Austin, 23 July 1815
From: Jefferson, Thomas
To: Austin, James Trecothick


          Sir Monticello July 23. 15.
          I thank you for the very splendid morsel of eloquence which you have been so kind as to send me. it is a happy and pregnant example to the orators of the 4th of July, of change from the hackneyed topics of 1776, to those of the current year. I have read it with sensations very different from those which will be felt by our recreant citizens of the East. if theirs be sensations of sorrow ‘I shall rejoice; not that they were made sorry; but, in the hope, that they sorrow to repentance.’ with wishes that a return of fidelity to their country, and of affection for their fellow citizens, may furnish you with themes for equally eloquent eulogies on the future anniversaries of our independance, accept my salutations and assurances of respect
          Th: Jefferson
        